Case: 2:16-cv-00071-HEA Doc. #: 429 Filed: 03/23/21 Page: 1 of 6 PageID #: 3561



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OFMISSOURI
                          NORTHERN DIVISION

TERRY G. WATSON,                               )
                                               )
      Plaintiff,                               )
                                               )
vs.                                            )      CASE NO. 2:16CV71 HEA
                                               )
KAREY L. WITTY, et al.,                        )
                                               )
      Defendants.                              )


                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendants’ Jeff Allen and Will Jones’

Motions to Dismiss, [Doc. No.’s 408 and 411, respectively]. Although Plaintiff

was given an extension to respond to the Motions, he has failed to do so. Instead,

Plaintiff filed a Motion for Judgment on the Pleadings, [Doc. No. 416], which

seeks a declaratory judgment against the “State of Missouri and all defendants.”

For the reasons set forth below, the Motions to Dismiss are granted.

                                Standard of Review

      The purpose of a Rule 12(b)(6) motion to dismiss for failure to state a claim

is to test the legal sufficiency of a complaint so as to eliminate those actions

“which are fatally flawed in their legal premises and deigned to fail, thereby

sparing the litigants the burden of unnecessary pretrial and trial activity.” Young v.

City of St. Charles, 244 F.3d 623, 627 (8th Cir. 2001). This court “accepts as true
Case: 2:16-cv-00071-HEA Doc. #: 429 Filed: 03/23/21 Page: 2 of 6 PageID #: 3562




the complaint's factual allegations and grants all reasonable inferences to the non-

moving party.” Park Irmat Drug Corp. v. Express Scripts Holding Co., 911 F.3d

505, 512 (8th Cir. 2018)(citations omitted).

      To survive a 12(b)(6) motion to dismiss, “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” McShane Constr. Co., LLC v. Gotham Ins. Co., 867 F.3d 923, 927 (8th

Cir. 2017), quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The complaint

“must provide ‘more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.’ ” Id., quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). A claim is facially plausible when “the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id., quoting

Iqbal, 556 U.S. at 678; see also, Metro. Omaha Prop. Owners Ass'n, Inc. v. City of

Omaha, No. 20-1006, 2021 WL 952678, at *2 (8th Cir. Mar. 15, 2021).

                                       Discussion

Defendant Allen

      Defendant Allen sets forth the factual and procedural background of this

matter in his Motion to Dismiss:

      Plaintiff’s Amended Complaint, brought pursuant to 42 U.S.C § 1983,

alleges: Count I (deliberate indifference to serious medical needs in violation of the


                                            2
Case: 2:16-cv-00071-HEA Doc. #: 429 Filed: 03/23/21 Page: 3 of 6 PageID #: 3563




8th Amendment concerning leg and back issues), Count II (ADA coordinators’

violation of the ADA in failing to accommodate back, neck and leg pain in relation

to bunk beds/mattresses; specifically, for failure to recognize §38 of the “federal

code” covering veterans and applying to the ADA and rehabilitation act to disabled

veterans), Count III (ADA violation relating to handicap accessibility to housing

units), Count IV (ADA violation by Allen and others in disciplining him with a

conduct violation for failure to follow orders he could not hear), Count V negligent

denial of emergency medical services for a skin condition by Allen and Nurse

Tabitha), Count VI (failure to refer to a medical specialist for skin infections), and

Count VII (deplorable living conditions).

      Plaintiff filed Motions for Injunctive Relief pertaining to 1) conditions of

confinement, 2) renewal of omeprazole medication, 3) medication dispensation

time periods, and 4) food visitation rights.

      On March 9, 2017, the Court dismissed multiple defendants and denied

plaintiff’s motions for injunctive relief. The Court also entered an Order of Partial

Dismissal on March 9, 2017 providing that only Count IV remained against

defendant Allen.

      Plaintiff filed multiple Motions to Amend his Complaint By Interlineation,

Motions to Accept Relevant Evidence/Declarations/Newly Discovered Evidence,

and Motions for Discovery, Request for Injunctive Relief, all of which were denied


                                            3
Case: 2:16-cv-00071-HEA Doc. #: 429 Filed: 03/23/21 Page: 4 of 6 PageID #: 3564




by the Court on 2/21/18.

      Plaintiff was granted leave to join as defendants Will Jones, Chris

Sweeten, Cari Collins, Mike Parson, Anne Precythe, Lori Lewis, Chantay Godert,

D. Kattelman, and Tamra Crouch. Sweeten, Collins, Parson, Precythe, Lewis, and

Godert, have been dismissed. Jones, Kattelman and Crouch have not been served

with summons. Even so, the First Amended Complaint makes no allegations

against Kattelman and Crouch.

      On January 8, 2021, Plaintiff filed a motion titled “Plaintiff’s Motion to

Abdicate His Demand for Any and All Monetary Compensation Both

Compensation and Punitive” by which he abdicates and abandons his claim for

money damages and instead “seeks only a declaratory judgment and injunctive

relief” setting out the “rights of disabled veterans under Title 38 of the Federal

Code to receive health care and reasonable accommodations for said disabilities by

the State of Missouri.” Plaintiff’s Motion’s expressed intent to abandon all

monetary damage claims and seek only injunctive and declaratory relief

concerning disabled veterans’ rights under Title 38 of the Federal Code to receive

healthcare and accommodations clearly abandons the claim for damages asserted

in Count IV against Defendant Allen. Because plaintiff abandons Count IV, the

First Amended Complaint no longer states a claim against Defendant Allen.

Accordingly, the Motion to Dismiss Defendant Allen is well taken.


                                           4
Case: 2:16-cv-00071-HEA Doc. #: 429 Filed: 03/23/21 Page: 5 of 6 PageID #: 3565




Defendant Jones

      Plaintiff’s First Amended Complaint contains no allegations against

Defendants Jones. Merely articulating the job descriptions of employees against

whom suit is brought is insufficient to satisfy the requirements of set out in

Twombly and Iqbal. “Liability under § 1983 requires a causal link to, and direct

responsibility for, the deprivation of rights. Rizzo v. Goode, 423 U.S. 362, 370–71,

375–77, 96 S.Ct. 598, 603–04, 606–07, 46 L.Ed.2d 561 (1976); Cotton v. Hutto,

577 F.2d 453, 455 (8th Cir.1978) (per curiam) (respondeat superior theory does not

apply in § 1983 suits).” Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990).

Defendant Jones’ Motion to Dismiss is well taken.

Defendants Kattelman and Crouch

      Plaintiff has failed to perfect service on these two defendants. Pursuant to

Rule 4(m), Plaintiff shall show cause within 7 days from the date of this Opinion

why these Defendants should not be dismissed for failure to prosecute.

Plaintiff’s Motion for Judgment on the Pleadings

      Plaintiff has filed a Motion for Judgment on the Pleadings as to the State of

Missouri, the Missouri Department of Corrections, and all defendants. Neither the

State of Missouri, nor the Missouri Department of Corrections are defendants in

this case, and therefore the motion is denied as moot. At the current time, there are

no claims against any individual defendants for declaratory and/or injunctive relief.


                                          5
Case: 2:16-cv-00071-HEA Doc. #: 429 Filed: 03/23/21 Page: 6 of 6 PageID #: 3566




Plaintiff’s Motion as it relates to individual defendants is denied as moot.

                                     Conclusion

      Based upon the foregoing analysis,

      IT IS HEREBY ORDERED that Defendant Jeff Allen’s Motion to

Dismiss, [Doc. No. 408] is GRANTED.

      IT IS FURTHER ORDERED that Defendant Will Jones’ Motion to

Dismiss, [Doc. No. 411] is GRANTED.

      IT IS FURTHER ORDERED Plaintiff’s Motion for Judgment on the

Pleadings, [Doc. No. 416], is DENIED.

      IT IS HEREBY ORDERED that Plaintiff shall, within 7 days from the

date of this Opinion, show cause as to why Defendants Kattelman and Crouch

should not be dismissed for failure to prosecute.

      Dated this 23rd day of March, 2021.




                                 ________________________________
                                   HENRY EDWARD AUTREY
                                 UNITED STATES DISTRICT JUDGE




                                          6
